      CASE 0:19-cv-00041-DSD-HB Document 32 Filed 03/13/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                         Civil No. 19-41(DSD/HB)

Repco Inc.
d/b/a Peterson Enterprises,

                 Plaintiff,

v.                                                             ORDER

Flexan, LLC,

                 Defendant.


      Jeffrey J. Bouslog, Esq., Peter D. Stiteler, Esq. and Fox
      Rothschild, LLP, 222 South Ninth Street, Suite 2000,
      Minneapolis, MN 55402, counsel for plaintiff.

      Charles N. Nauen, Esq., Rachel Ann Kitze Collins, Esq. and
      Lockridge Grindal Nauen, PLLP, 100 Washington Avenue South,
      Suite 2200, Minneapolis, MN 55401; Brittany Whitesell Biles,
      Esq. and Stein Mitchell Beate & Missner LLP, 901 15th Street
      NW, Suite 700, Washington, DC 22309, counsel for defendant.



      This matter is before the court upon the motion to remand by

plaintiff Repco, Inc. and the motion to dismiss by defendant

Flexan,   LLC.      Based    on   a   review   of   the   file,    record,   and

proceedings herein, and for the following reasons, the court grants

the motion to remand and denies the motion to dismiss as moot.



                                  BACKGROUND

      This   unfair    competition       dispute     arises       out   Flexan’s

termination of Repco as its regional sales representative, and

Flexan’s alleged interference in Repco’s business relationship with

a    third-party,    Qure.    Flexan     is    an   Illinois      company    that
       CASE 0:19-cv-00041-DSD-HB Document 32 Filed 03/13/19 Page 2 of 5



manufactures silicone and thermoplastic medical devices.            Removal

Pet. ¶ 1.         Repco is a Minnesota corporation, specializing in

medical device sales.       Id. ¶ 2.

        On July 23, 2018, Repco served the complaint on Flexan.           Id.

¶ 7.        The complaint states that Repco seeks more than $50,000 in

damages.1       Compl. at 7.   On August 15, 2018, Repco sent Flexan a

demand letter representing that it suffered over $3,000,000 in

damages.       Bouslog Decl. Ex. 5.

        On November 16, 2018, Repco filed the complaint in Hennepin

County District Court.         Removal Pet. ¶ 9.   On December 28, 2018,

Repco served its initial disclosures, again representing that it

suffered over $3,000,000 in damages.        Id. ¶ 10; see also Id. Ex. 2

at 3.       On January 7, 2019, Flexan removed the case.    Id.   Repco now

moves for remand, arguing that removal was untimely.

        The parties do not dispute that they are diverse and that the

amount in controversy exceeds $75,000.         The sole issue is whether

Flexan timely removed within the thirty-day period prescribed by 28

U.S.C. § 1446(b).        Because the complaint does not expressly seek

more than $75,000 in damages, the question is whether Flexan should

have known that removal was possible within the removal period.

Repco argues that the removal period began when Flexan received the

demand letter in August 2018.          Flexan responds that the removal



        1
         The complaint raises tortious interference and unfair
competition claims.

                                       2
     CASE 0:19-cv-00041-DSD-HB Document 32 Filed 03/13/19 Page 3 of 5



period did not commence until Repco served its initial disclosures

in December 2018.



                                DISCUSSION

      Federal courts are courts of limited jurisdiction, and subject

matter jurisdiction is a threshold inquiry for all actions. Thomas

v.   Basham,    931   F.2d   521,   522   (8th   Cir.   1991).     Diversity

jurisdiction under 28 U.S.C. § 1332 requires that the matter in

controversy exceed $75,000, exclusive of interest and costs, and

that complete diversity of citizenship exist between the parties.

A party may timely remove a civil action on the basis of diversity

jurisdiction.     28 U.S.C. § 1441(b).

     The relevant deadline for removal is set forth in 28 U.S.C. §
1446(b)(3):

             If the case stated by the initial pleading is
             not removable, a notice of removal may be
             filed within thirty days after receipt by the
             defendant, through service or otherwise, of a
             copy of an amended pleading, motion, order or
             other paper from which it may first be
             ascertained that the case is one which is or
             has become removable ....

      A party opposing removal may bring a motion requesting that

the federal court remand the case back to state court.            28 U.S.C.

§ 1447(c).     On a motion to remand, the party seeking removal bears

the burden of establishing federal jurisdiction. In re Bus. Men’s

Assur. Co. of Am., 992 F.2d 181, 183 (8th Cir. 1993).             The court

resolves any doubt as to removal in favor of remand.             Id.


                                      3
    CASE 0:19-cv-00041-DSD-HB Document 32 Filed 03/13/19 Page 4 of 5



     Repco’s August 2018 demand letter stated that it suffered over

$3,000,000 in damages. Settlement demands and other documents that

include   information   “from    which   the   defendant   should      have

ascertained that removability was possible” constitute “other

paper” under § 1446(b)(3).      Cooper v. Steele, No. 13–2622, 2014 WL

3734255, *7 (D. Minn. July 29, 2014); see also      Groeneweg v. Flint

Hills Res., No. 08-4815, 2008 WL 4951494, at *2 (D. Minn. Nov. 18,

2008); Cooper v. S and H, Inc., No. 11-2783, 2012 WL 245116, at *3

(D. Minn. July 12, 2012).    As a result, Flexan was on notice as of

August 15, 2018, that the amount in controversy exceeded the

jurisdictional requirement.       Despite that fact, Flexan did not

remove the case until January 7, 2019, long after the removal

period expired.   As a result, the court must remand this case to

the Hennepin County District Court.2




     2
        Repco also requests costs and actual expenses incurred in
moving to remand. See 28 U.S.C. § 1447(c). Although the court
rejects Flexan’s argument that Repco’s initial disclosures
triggered the removable period, this position is not objectively
unreasonable. Indeed, on the remand issue, the court notes that
Repco and Flexan primarily relied on the same Eighth Circuit
precedent. See Gibson v. Clean Harbors Envtl. Serv., Inc., 840
F.3d 515, 522 (8th Cir. 2016). Legally incorrect as it may have
been, Flexan’s removal was not so unusual or compelling as to
warrant fees under § 1447(c). See, e.g., Martin v. Franklin, 546
U.S. 132, 141 (2005)(holding that “[a]bsent unusual circumstances”
fees under § 1447(c) are appropriate “only where the removing party
lacked an objectively reasonable basis for seeking removal.”). As
a result, the court denies Repco’s request for fees under §
1447(c).

                                    4
    CASE 0:19-cv-00041-DSD-HB Document 32 Filed 03/13/19 Page 5 of 5



     Because the court concludes that this matter must be remanded,

it denies Flexan’s motion to dismiss as moot.



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   The motion to remand [ECF No. 10] is granted as set forth

          above;

     2.   The case is remanded to the Hennepin County District

          Court; and

     3.   The motion to dismiss is denied as moot [ECF No. 12].



Dated: March 13, 2019


                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                   5
